                                                                                       DLHD
                                                                             U.S.DISTRICT COUR'I
                           XnJITED STATES DISTRICT COURT                         S«VA?4NAH DiV.
                           SOUTHERN DISTRICT OF GEORGIA                      ZSiflWflV U PM 3*06
                                    SAVANNAH DIVISION


UNITED STATES OF AMERICA                         '
                                                                                 SO.DIST. OF GA.
V.                                                                CASE NO. CR417-045


IVORY UNIQUE CARTER,

        Defendant.




                                          ORDER


        Before the Court is Defendant Ivory Unique Carter's letter

to    the Court. (Doc. 34.)                 In      this letter.       Defendant explains

that he is currently enrolled in the Residential Drug Addiction

Program    ("RDAP")        at      the    Federal         Correctional       Institution         at

Butner,    North      Carolina.       (Id.     at     1.)    Defendant claims that the

Federal    Bureau of        Prisons ("BOP")               has informed       him that      he    is

not eligible for           a    twelve-month          sentence       reduction      because of

his conviction for possession of a firearm as a convicted felon.

(Id.)     Defendant        aslcs     this      Court        to     grant   him     a    sentence

reduction       of    twelve       months      if    he     successfully       completes        the

RDAP.    (Id.)       Accordingly,        the     Court      construes      his    letter    as     a

Motion     to    Reduce        Sentence.            For     the    reasons       that    follow.

Defendant's Motion to Reduce Sentence must be denied.


        To the extent that Defendant is aslcing this Court to modify

his    sentence       in   lieu      of     the       BOP    granting      him     a    sentence

reduction pursuant to 18 U.S.C. § 3621(e)(2)(B), Defendant has
